DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1 and 13, the prior art does not disclose or render obvious a vehicle with an axle comprising the combination of features. In particular, it is well known for an electromagnetic clutches to actuate a cage (recited “main body” of “base member” of “transmission assembly”; applicant’s reference 41a) of a one-way roller (recited “protrusion member” of “transmission assembly”; applicant’s reference 40b), where the armature (recited “second magnetic suction member; applicant's reference 42a) engages the rotor (recited “first magnetic suction member; applicant’s reference 21). These one-way roller clutches almost universally include the claimed gaps to engage the two shafts to transmit torque. However, the rotor (recited “first magnetic suction member”, applicant's reference 21; Akiyoshi et al., reference 42 and 46; Yasui et al., reference 22 and 25) in these relevant prior art references is not “axially movable relative to the transmission disc’. It is this feature in combination with the second magnetic suction member being axially movable relative to the transmission assembly that makes this combination allowable.

Upon further consideration, the objection to the drawings is withdrawn. The amendments overcome the prior rejection under 112(b). The “transmission assembly” which performs the function of relatively rotating and engaging the half shaft with the transmission disc according to the claim, is interpreted under 112(f) as a clutch based on the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659